20-1080
     Li v. Garland
                                                                                   BIA
                                                                            McCarthy, IJ
                                                                           A206 291 068
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 20th day of April, two thousand twenty-two.
 5
 6   PRESENT:
 7            ROSEMARY S. POOLER,
 8            ROBERT D. SACK,
 9            RICHARD C. WESLEY,
10                 Circuit Judges.
11   _____________________________________
12
13   JIAFENG LI,
14            Petitioner,
15
16                   v.                                          20-1080
17                                                               NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                  Gary J. Yerman, New York, NY.
24
25   FOR RESPONDENT:                  Jeffrey Bossert Clark, Acting
26                                    Assistant Attorney General;
27                                    Russell J. E. Verby, Senior
28                                    Litigation Counsel; John D.
29                                    Williams, Trial Attorney, Office
30                                    of Immigration Litigation, United
31                                    States Department of Justice,
32                                    Washington, DC.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review

4    is DENIED.

5        Petitioner     Jiafeng    Li,    a    native    and    citizen   of   the

6    People’s Republic of China, seeks review of a March 18, 2020,

7    decision of the BIA affirming a May 1, 2018, decision of an

8    Immigration Judge (“IJ”) denying Li’s application for asylum,

 9   withholding   of   removal,    and       relief    under   the   Convention

10   Against Torture (“CAT”).       In re Jiafeng Li, No. A206 291 068

11   (B.I.A. Mar. 18, 2020), aff’g No. A206 291 068 (Immig. Ct.

12   N.Y. City May 1, 2018).       We assume the parties’ familiarity

13   with the underlying facts and procedural history.

14       Under the circumstances, we have reviewed both the IJ’s

15   and the BIA’s opinions.         Wangchuck v. Dep’t of Homeland

16   Security, 448 F.3d 524, 528 (2d Cir. 2006).                 The applicable

17   standards of review are well established.                    See 8 U.S.C.

18   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

19   (2d Cir. 2018).

20       “Considering the totality of the circumstances, and all

21   relevant factors, a trier of fact may base a credibility

22   determination on . . . the inherent plausibility of the


                                          2
 1   applicant’s or witness’s account, the consistency between the

 2   applicant’s   or    witness’s    written    and    oral   statements

 3   (whenever made and whether or not under oath, and considering

 4   the circumstances under which the statements were made), the

 5   internal consistency of each such statement . . . , and any

 6   inaccuracies or falsehoods in such statements, without regard

 7   to whether an inconsistency, inaccuracy, or falsehood goes to

 8   the heart of the applicant’s claim, or any other relevant

 9   factor.”   8 U.S.C. § 1158(b)(1)(B)(iii).         “We defer . . . to

10   an IJ’s credibility determination unless, from the totality

11   of the circumstances, it is plain that no reasonable fact-

12   finder could make such an adverse credibility ruling.”              Xiu

13   Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord

14   Hong Fei Gao, 891 F.3d at 76.        Substantial evidence supports

15   the agency’s determination that Li was not credible as to her

16   claim that family planning officials in China forced her to

17   have an abortion in 2003.

18       The    agency   reasonably   relied    on   Li’s   submission   to

19   consular officials of a visa application, in which she knew

20   the preparer of the application provided false employment and

21   financial information.      See 8 U.S.C. § 1158(b)(1)(B)(iii);

22   Siewe v. Gonzales, 480 F.3d 160, 170 (2d Cir. 2007) (“[A]


                                      3
 1   single false document or a single instance of false testimony

 2   may (if attributable to the petitioner) infect the balance of

 3   the alien’s uncorroborated or unauthenticated evidence.”).

 4   Although use of fraudulent documents created to flee or evade

 5   persecution may support rather than refute an asylum claim,

 6   Li obtained her visa based on false information ten years

 7   after she allegedly suffered persecution and thus was not

 8   fleeing persecution.      See Siewe, 480 F.3d at 170.           Li’s

 9   explanation that the preparer of her application lied was

10   unavailing because she nonetheless attended a visa interview

11   and obtained a visa knowingly based on false information

12   thereby showing her willingness to lie to obtain immigration

13   benefits.    See 8 U.S.C. § 1158(b)(1)(B)(iii); see also Siewe,

14   480 F.3d at 170.

15       The agency also reasonably found inconsistent Li’s visa

16   application, which stated that she had never been arrested,

17   and her testimony that she was arrested once when she was

18   forcibly taken for an abortion and a second time when she

19   sought   insurance   compensation   from   the   government.     See

20   8 U.S.C.    § 1158(b)(1)(B)(iii).    Her   explanation   that   she

21   misunderstood the visa application was not compelling given

22   that she continued to describe her detentions as arrests at


                                     4
1    her hearing.    See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

2    Cir. 2005) (“A petitioner must do more than offer a plausible

3    explanation for his inconsistent statements to secure relief;

4    he must demonstrate that a reasonable fact-finder would be

5    compelled to credit his testimony.” (internal quotation marks

6    omitted)).

 7       The   agency     also   reasonably       relied    further    on    Li’s

 8   inconsistent evidence about whether she had an abortion.                 Her

 9   U.S. medical records reported that she had an intra-uterine

10   device in China, but not her alleged abortion.              See 8 U.S.C.

11   § 1158(b)(1)(B)(iii); see also Hong Fei Gao, 891 F.3d at 78

12   (providing that “the probative value of a witness’s prior

13   silence on particular facts depends on whether those facts

14   are ones the witness would reasonably have been expected to

15   disclose”).    Her   explanation       for   this     omission    was    not

16   compelling.    See Majidi, 430 F.3d at 80.

17       Having     questioned      Li’s      credibility,       the     agency

18   reasonably relied further on her failure to rehabilitate her

19   testimony with reliable corroborating evidence.                   See Biao

20   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An

21   applicant’s failure to corroborate his or her testimony may

22   bear on credibility, because the absence of corroboration in


                                        5
1    general makes an applicant unable to rehabilitate testimony

2    that has already been called into question.”).     In addition

3    to her inconsistent medical record, the agency reasonably

4    noted the absence of an affidavit or testimony from Li’s son

5    who lives in the United States and could have confirmed that

6    his mother was hospitalized when he was a child (although he

7    did not know why) and whether he came to the United States to

 8   make it easier for Li to obtain a visa as she claimed.

 9       Given the false application, inconsistencies, and lack

10   of reliable corroboration, the agency’s adverse credibility

11   determination is supported by substantial evidence.          See

12   8 U.S.C.     § 1158(b)(1)(B)(iii).    That   determination    is

13   dispositive of asylum, withholding of removal, and CAT relief

14   because all three claims were based on the same factual

15   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

16   Cir. 2006).

17       For the foregoing reasons, the petition for review is

18   DENIED.    All pending motions and applications are DENIED and

19   stays VACATED.

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe,
22                                 Clerk of Court




                                     6